Title: To George Washington from William Fairfax, 19 June 1757
From: Fairfax, William
To: Washington, George



Dr Sr
Alexandria 19. June 1757

This is intended to be delivered You by Bryan Fx who is appointed by Commission Captain of one of the two detacht Companys of our Militia which its hopd will amount to the Number of fifty private Men each, and Sufficient at this Time to answer yr Expectation from Us. I sent immediate Notice to Colo. Hy Lee to act the needful with the Pce Wm Malitia, and Yrs for Govr Sharpe Sent over to Mr Marshals directly. As no doubt Govr Dagworthy Sent an Express to Colo. Stanwix He may expect a Reinforcement of the Regulars & some Provincials by Order of Govr Sharpe, so that probably the Enemy will be prevented marching towards your Fortress—We have given Orders to have our whole Militia in a Readiness to march on a Sudden Notice and further Advices of your needing any certain Number. What are now orderd to attend yr Commands[,] as They are at Some Distance from each Other, may Want Amunition and Provisions but suppose will be supplied & victualled as the Detachments were last Year—which being an additional Expence to the Country You will please to return to Us as soon as the public Weal & Service can Spare them.
In the Extract of an Act of the last Assembly
A clause inserted
“That every able bodied Person willing to enlist to serve in the Regiment shall be entitled to Five Pounds, And if no Person present will advance the sd Reward, then the Person so inlisting shall be paid the same within three Days after his Arrival at the Place of General Rendezvous, by the Commanding Officer of the Forces in the Service of this Colony.”
As it is very unlikely that any such Sums will be advancd by private Persons, so You may expect a direct Application will be made to You by the Persons So enlisting, therefore You will

think it necessary to be furnishd with a Sufficient Sum of Money from the Treasurer to answer the Demands aforesaid.
For pticulars referr to Bryan Fx and Him to your friendly Advice &c. Lodgd at yr Mother’s the 12th inst. then left Her &c. well. Yr very affecte & assurd Friend &c.

W: Fairfax

